Citation Nr: 1530284	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  14-04 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for cellulitis and bursitis of the right elbow.  

2.  Entitlement to service connection for residuals of ingrown toenails.  

3.  Entitlement to an initial compensable rating for chronic maxillary sinusitis.  

4.  Entitlement to an initial compensable rating for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 2007 to August 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision entered in January 2013 by the Department of Veterans Affairs (VA) in Anchorage, Alaska.  

Pursuant to her request, the Veteran was afforded a videoconference hearing before the Board in March 2015, a transcript of which is of record.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran by this appeal seeks service connection and initial compensable ratings for specified disabilities.  She offered sworn testimony at her recent Board hearing that she has received VA and non-VA medical treatment for her claimed disorders, including ongoing treatment at the VA Medical Center, Native Hospital in Fairbanks, Alaska, as well as Bassett Army Community Hospital at Fort Wainwright in Alaska and through a VA fee-basis provider, Dr. Dixon.  While medical records from the VA health care system dating from November 2012 to October 2013 are on file, records beyond that period are not.  In addition, examination and treatment records from the other noted facilities and/or providers are not now on file.  Remand to assist the Veteran in obtaining outstanding examination and/or treatment records is required for compliance with the VA's duty to assist.  

The record further indicates that VA examinations were afforded the Veteran in April 2012 both as to her right elbow and ingrown toenails, but in neither instance were medical opinions requested or offered as to the nexus of the identified disabilities to military service or any event thereof.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  In addition, VA examinations were conducted in April 2012 as to the severity of her service-connected rhinitis and sinusitis.  Since that time, however, the Veteran has indicated in her sworn testimony in March 2015 that she requires daily use of prescribed medication in an attempt to control her allergies and that she experiences constant drainage from her nasal sinuses.  To the extent that the foregoing reflect an increased level of severity since the conduct of the April 2012 examinations, further medical evaluations are deemed advisable in order to more clearly assess the current extent of each such entity.  

Accordingly, this case is REMANDED for the following actions:

1.  Request in writing that the Veteran provide a written list of those medical professionals or facilities providing postservice medical examination and/or treatment to her for a right elbow disorder, bilateral ingrown toenails, sinusitis, and rhinitis during and after service, including the name and address of each such provider and the approximate date(s) of such examination and/or treatment.  Those were noted at a recent hearing to include a VA Medical Center, Native Hospital in Fairbanks, Bassett Army Hospital, and a fee-basis provider, Dr. Dixon.  She should also be asked to furnish a signed authorization for release of pertinent records from each such provider to VA.  
If sufficient identifying information and authorization is thereafter provided, then the AOJ should attempt to obtain all pertinent records for inclusion in the claims folder.  

2.  Obtain all pertinent VA treatment records not already on file for inclusion in the claims folder, including but not limited to those compiled prior to November 2012 and subsequent to October 2013.  

3.  Thereafter, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of claimed disorders involving her right elbow and bilateral ingrown toenails and the nature, extent, and severity of her service-connected maxillary sinusitis and allergic rhinitis.  The claims folder and copies of all pertinent records should be made available to each examiner.  All indicated tests should be performed.  All pertinent diagnoses involving the right elbow and bilateral ingrown toenails should be noted and the applicable examiners are requested to delineate all symptomatology associated with, and the current severity of, the Veteran's sinusitis and rhinitis.  The appropriate Disability Benefits Questionnaire should be filled out for this purpose, if possible. 

As to the claims for service connection, the applicable VA examiner(s) should furnish a medical opinion with supporting rationale as to the following:

Is it at least as likely as not (50 percent or greater probability) that any existing right elbow disorder or ingrown toenails of either foot originated in service or otherwise are attributable to military service?  Is arthritis of the right elbow, if any, shown to have been manifest within one year of the Veteran's separation from service in August 2011 and, if so, how and to what degree was it manifested?

4.  Lastly readjudicate each of the issues on appeal and if any benefit sought is not granted to the Veteran's satisfaction, provide her with a supplemental statement of the case and afford her a reasonable period for a response, before returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



